Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 1 of 25 PageID 1514




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 CHRISTOPHER ANDERSON,

                     Petitioner,

 v.                                              Case No. 3:18-cv-648-MMH-JRK

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,
                  Respondents.
 ________________________________

                                      ORDER
                                     I. Status
       Petitioner Christopher Anderson, an inmate of the Florida penal system,

 initiated this action on March 14, 2018, 1 by filing a Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2254 (Petition; Doc. 1). 2 He filed an Amended

 Petition (Amended Petition; Doc. 4) on June 18, 2018. In the Amended Petition,

 Anderson challenges a 2014 state court (Duval County, Florida) judgment of

 conviction for first degree murder and possession of a firearm by a convicted

 felon on one ground. Respondents have submitted a memorandum in



       1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).

       2For purposes of reference to pleadings and exhibits, the Court will cite
 the document page numbers assigned by the Court’s electronic docketing
 system.
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 2 of 25 PageID 1515




 opposition to the Amended Petition. See Answer in Response to Order to Show

 Cause (Response; Doc. 11). They also submitted exhibits. See Docs. 11-1

 through 11-11. Anderson filed a brief in reply. See Reply to State’s Answer in

 Response to Order to Show Cause (Reply; Doc. 20). This action is ripe for

 review.

                      II. Relevant Procedural History

       On July 2, 2013, the State of Florida charged Anderson with first degree

 murder (count one) and possession of a firearm by a convicted felon (count two)

 in case number 16-2013-CF-004703-AXXX-MA. See Doc. 11-1 at 37-38,

 Indictment. At the conclusion of a trial on December 12, 2013, a jury found

 Anderson guilty, as charged. See Docs. 11-1 at 90-92, Verdict; 11-2 through 11-

 3, Transcripts of the Trial Proceedings (Tr.), at 862-63, 884. 3 On January 17,

 2014, the circuit court sentenced Anderson to a term of life imprisonment with

 a forty-two-year mandatory minimum term for count one and a fifteen-year

 term of imprisonment with a three-year mandatory minimum term for count

 two, to run concurrently with the sentence imposed for count one. Doc. 11-1 at

 184-92, Judgment; 234-74, Transcript of the Sentencing Hearing.




       3The Court will cite the page number in the upper-righthand corner of
 the transcript.

                                       2
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 3 of 25 PageID 1516




       On direct appeal, Anderson, with the benefit of counsel, filed an initial

 brief, arguing that the trial court fundamentally erred when it gave an

 incomplete jury instruction on self-defense pursuant to Florida Statutes

 section 776.012(1) (ground one), and erred when it gave, over Anderson’s

 objection, the standard jury instruction on provocation by an initial aggressor

 when there was no evidence that Anderson was an initial aggressor during the

 shooting incident (ground two). See Doc. 11-4. The State filed an answer brief,

 see Doc. 11-5, and Anderson filed a counseled reply brief, see Doc. 11-6. On

 December 17, 2014, the appellate court (First DCA) affirmed Anderson’s

 conviction and sentence per curiam without issuing a written opinion, and

 issued the mandate on January 5, 2015. See Doc. 11-7.

       Anderson filed a pro se motion for postconviction relief pursuant to

 Florida Rule of Criminal Procedure 3.850 (Rule 3.850 motion) on May 30, 2015.

 See Doc. 11-8 at 5-17. In his request for postconviction relief, Anderson

 asserted that his trial counsel was ineffective because she: failed to adequately

 advise him about the benefits of entering an open plea to second degree

 murder, and misadvised him about the justifiable use of deadly force defense

 (ground one), see id. at 7-11, and also failed to request a heat-of-passion jury

 instruction (ground two), see id. at 11-14. Additionally, as ground three, he

 argued that the cumulative effect of counsel’s errors deprived him of a fair trial.

 See id. at 14. On October 27, 2014, the circuit court denied Anderson’s Rule

                                         3
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 4 of 25 PageID 1517




 3.850 motion. See id. at 112-21. The First DCA affirmed the circuit court’s

 denial of Anderson’s Rule 3.850 motion per curiam without issuing a written

 opinion on June 5, 2017, and issued the mandate on July 5, 2017. See id. at

 Doc. 11-11.

                        III. One-Year Limitations Period

       This action was timely filed within the one-year limitations period. See

 28 U.S.C. § 2244(d).

                            IV. Evidentiary Hearing

       In a habeas corpus proceeding, the burden is on the petitioner to

 establish the need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla.

 Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). “In deciding whether to

 grant an evidentiary hearing, a federal court must consider whether such a

 hearing could enable an applicant to prove the petition’s factual allegations,

 which, if true, would entitle the applicant to federal habeas relief.” Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t of Corr., 834

 F.3d 1299, 1318-19 (11th Cir. 2016). “It follows that if the record refutes the

 applicant’s factual allegations or otherwise precludes habeas relief, a district

 court is not required to hold an evidentiary hearing.” Schriro, 550 U.S. at 474.

 The pertinent facts of this case are fully developed in the record before the

 Court. Because the Court can “adequately assess [Anderson’s] claim[s] without



                                        4
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 5 of 25 PageID 1518




 further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

 2003), an evidentiary hearing will not be conducted.

                        V. Governing Legal Principles

                             A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

 governs a state prisoner’s federal petition for habeas corpus. See Ledford v.

 Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

 2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

 as a guard against extreme malfunctions in the state criminal justice systems,

 and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

 34, 38 (2011) (quotation marks omitted)). As such, federal habeas review of

 final state court decisions is “‘greatly circumscribed’ and ‘highly deferential.’”

 Id. (quoting Hill v. Humphrey, 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation

 marks omitted)).

       The first task of the federal habeas court is to identify the last state court

 decision, if any, that adjudicated the claim on the merits. See Marshall v. Sec’y,

 Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

 not issue a written opinion explaining its rationale in order for the state court’s

 decision to qualify as an adjudication on the merits. See Harrington v. Richter,

 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is



                                          5
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 6 of 25 PageID 1519




 unaccompanied by an explanation, the United States Supreme Court has

 instructed:

               [T]he federal court should “look through” the
               unexplained decision to the last related state-court
               decision that does provide a relevant rationale. It
               should then presume that the unexplained decision
               adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be

 rebutted by showing that the higher state court’s adjudication most likely

 relied on different grounds than the lower state court’s reasoned decision, such

 as persuasive alternative grounds that were briefed or argued to the higher

 court or obvious in the record it reviewed. Id. at 1192, 1196.

       If the claim was “adjudicated on the merits” in state court, § 2254(d) bars

 relitigation of the claim unless the state court’s decision (1) “was contrary to,

 or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States;” or (2) “was based on

 an unreasonable determination of the facts in light of the evidence presented

 in the State court proceeding.” 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98.

 The Eleventh Circuit describes the limited scope of federal review pursuant to

 § 2254 as follows:

               First, § 2254(d)(1) provides for federal review for
               claims of state courts’ erroneous legal conclusions. As
               explained by the Supreme Court in Williams v. Taylor,
               529 U.S. 362, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000),
               § 2254(d)(1) consists of two distinct clauses: a

                                         6
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 7 of 25 PageID 1520




             “contrary to” clause and an “unreasonable application”
             clause. The “contrary to” clause allows for relief only
             “if the state court arrives at a conclusion opposite to
             that reached by [the Supreme] Court on a question of
             law or if the state court decides a case differently than
             [the Supreme] Court has on a set of materially
             indistinguishable facts.” Id. at 413, 120 S. Ct. at 1523
             (plurality opinion). The “unreasonable application”
             clause allows for relief only “if the state court identifies
             the correct governing legal principle from [the
             Supreme] Court’s decisions but unreasonably applies
             that principle to the facts of the prisoner’s case.” Id.

             Second, § 2254(d)(2) provides for federal review for
             claims     of    state    courts’     erroneous     factual
             determinations. Section 2254(d)(2) allows federal
             courts to grant relief only if the state court’s denial of
             the petitioner’s claim “was based on an unreasonable
             determination of the facts in light of the evidence
             presented in the State court proceeding.” 28 U.S.C. §
             2254(d)(2). The Supreme Court has not yet defined §
             2254(d)(2)’s “precise relationship” to § 2254(e)(1),
             which imposes a burden on the petitioner to rebut the
             state court’s factual findings “by clear and convincing
             evidence.” See Burt v. Titlow, 571 U.S. ---, ---, 134 S.
             Ct. 10, 15, 187 L.Ed.2d 348 (2013); accord Brumfield v.
             Cain, 576 U.S. ---, ---, 135 S. Ct. 2269, 2282, 192
             L.Ed.2d 356 (2015). Whatever that “precise
             relationship” may be, “‘a state-court factual
             determination is not unreasonable merely because the
             federal habeas court would have reached a different
             conclusion in the first instance.’”[ 4] Titlow, 571 U.S. at
             ---, 134 S. Ct. at 15 (quoting Wood v. Allen, 558 U.S.
             290, 301, 130 S. Ct. 841, 849, 175 L.Ed.2d 738 (2010)).



       4 The Eleventh Circuit has described the interaction between §
 2254(d)(2) and § 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821
 F.3d 1270, 1286 n.3 (11th Cir. 2016).
                                          7
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 8 of 25 PageID 1521




 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016). Also, deferential

 review under § 2254(d) generally is limited to the record that was before the

 state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

 563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1) “requires an

 examination of the state-court decision at the time it was made”).

       Thus, “AEDPA erects a formidable barrier to federal habeas relief for

 prisoners whose claims have been adjudicated in state court.” Burt v. Titlow,

 134 S. Ct. 10, 16 (2013). “Federal courts may grant habeas relief only when a

 state court blundered in a manner so ‘well understood and comprehended in

 existing law’ and ‘was so lacking in justification’ that ‘there is no possibility

 fairminded jurists could disagree.’” Tharpe, 834 F.3d at 1338 (quoting Richter,

 562 U.S. at 102-03). This standard is “meant to be” a “difficult” one to meet.

 Richter, 562 U.S. at 102. A district court’s obligation is “to train its attention”

 on the legal and factual basis for the state court’s ruling, not to “flyspeck the

 state court order or grade it.” Meders v. Warden, Ga. Diagnostic Prison, 911

 F.3d 1335, 1349 (11th Cir. 2019) (citing Wilson, 138 S. Ct. at 1191-92), cert.

 denied, 140 S. Ct. 394 (2019). Thus, to the extent that a petitioner’s claims

 were adjudicated on the merits in the state courts, they must be evaluated

 under 28 U.S.C. § 2254(d).




                                         8
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 9 of 25 PageID 1522




                     B. Ineffective Assistance of Trial

       “The Sixth Amendment guarantees criminal defendants the effective

 assistance of counsel. That right is denied when a defense attorney’s

 performance falls below an objective standard of reasonableness and thereby

 prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per

 curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

 Washington, 466 U.S. 668, 687 (1984)).

            To establish deficient performance, a person
            challenging a conviction must show that “counsel’s
            representation fell below an objective standard of
            reasonableness.” [Strickland,] 466 U.S. at 688, 104 S.
            Ct. 2052. A court considering a claim of ineffective
            assistance must apply a “strong presumption” that
            counsel’s representation was within the “wide range”
            of reasonable professional assistance. Id., at 689, 104
            S. Ct. 2052. The challenger’s burden is to show “that
            counsel made errors so serious that counsel was not
            functioning as the ‘counsel’ guaranteed the defendant
            by the Sixth Amendment.” Id., at 687, 104 S. Ct. 2052.

            With respect to prejudice, a challenger must
            demonstrate “a reasonable probability that, but for
            counsel’s unprofessional errors, the result of the
            proceeding would have been different. A reasonable
            probability is a probability sufficient to undermine
            confidence in the outcome.” Id., at 694, 104 S. Ct. 2052.
            It is not enough “to show that the errors had some
            conceivable effect on the outcome of the proceeding.”
            Id., at 693, 104 S. Ct. 2052. Counsel’s errors must be
            “so serious as to deprive the defendant of a fair trial, a
            trial whose result is reliable.” Id., at 687, 104 S. Ct.
            2052.



                                        9
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 10 of 25 PageID 1523




 Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of

 any iron-clad rule requiring a court to tackle one prong of the Strickland test

 before the other.” Ward, 592 F.3d at 1163. Since both prongs of the two-part

 Strickland test must be satisfied to show a Sixth Amendment violation, “a

 court need not address the performance prong if the petitioner cannot meet the

 prejudice prong, and vice-versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243,

 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to dispose of an

 ineffectiveness claim on the ground of lack of sufficient prejudice, which we

 expect will often be so, that course should be followed.” Strickland, 466 U.S. at

 697.

        Additionally, the United States Supreme Court has long recognized that

 Strickland’s two-part inquiry applies to ineffective-assistance-of-counsel

 claims arising out of the plea process. See Hill v. Lockhart, 474 U.S. 52, 57

 (1985). In companion decisions in Missouri v. Frye, 566 U.S. 134 (2012), and

 Lafler v. Cooper, 566 U.S. 156 (2012), the Supreme Court clarified that the

 Sixth Amendment right to the effective assistance of counsel extends

 specifically “to the negotiation and consideration of plea offers that lapse or are

 rejected.” In re Perez, 682 F.3d 930, 932 (11th Cir. 2012) (per curiam) (footnote

 omitted). The Court articulated a four-part test to prove prejudice in the

 context of a foregone guilty plea. Lafler, 566 U.S. at 164; see Frye, 566 U.S. at

 147.

                                         10
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 11 of 25 PageID 1524




       A state court’s adjudication of an ineffectiveness claim is accorded great

 deference.

              “[T]he standard for judging counsel’s representation is
              a most deferential one.” Richter, 562 U.S. at ---, 131
              S.Ct. at 788. But “[e]stablishing that a state court’s
              application of Strickland was unreasonable under §
              2254(d) is all the more difficult. The standards created
              by Strickland and § 2254(d) are both highly
              deferential, and when the two apply in tandem, review
              is doubly so.” Id. (citations and quotation marks
              omitted). “The question is not whether a federal court
              believes the state court’s determination under the
              Strickland standard was incorrect but whether that
              determination was unreasonable — a substantially
              higher threshold.” Knowles v. Mirzayance, 556 U.S.
              111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
              (quotation marks omitted). If there is “any reasonable
              argument that counsel satisfied Strickland’s
              deferential standard,” then a federal court may not
              disturb a state-court decision denying the claim.
              Richter, 562 U.S. at ---, 131 S. Ct. at 788.

 Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v.

 Mirzayance, 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the

 deference to counsel’s performance mandated by Strickland, the AEDPA adds

 another layer of deference — this one to a state court’s decision — when we are

 considering whether to grant federal habeas relief from a state court’s

 decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004). As such,

 “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

 Kentucky, 559 U.S. 356, 371 (2010).



                                        11
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 12 of 25 PageID 1525




                 VI. Findings of Fact and Conclusions of Law

       Anderson asserts that his trial counsel (Assistant Public Defender

 Melina Buncome) was ineffective because she misadvised him about the

 justifiable use of deadly force defense during the plea negotiations. See

 Amended Petition at 3-5. He states that he rejected the State’s offer of an open

 plea to second degree murder based on counsel’s misadvice, and instead

 proceeded to a trial where the jury found him guilty of first degree murder, and

 the court sentenced him to life imprisonment. See id. at 4. He maintains that

 counsel failed to sufficiently evaluate the facts, advise him about the initial

 aggressor exception to the justifiable use of deadly force defense, and explain

 the likelihood of a conviction if he proceeded to trial. See id. According to

 Anderson, he would have accepted the State’s plea offer if counsel had properly

 advised him, and the court “more than likely” would have imposed a forty-two-

 year term of incarceration. Id.

       Anderson raised a similar ineffectiveness claim in his Rule 3.850 motion.

 See Doc. 11-8 at 7-11. The postconviction court denied relief on this claim,

 explaining in pertinent part:

                     In Ground One, Defendant contends counsel was
               ineffective for failing to strongly advise Defendant to
               accept the State’s offer to enter an open plea to second
               degree murder. Defendant states counsel informed
               him entering an open plea was “worth considering.”[ 5]

       5   See Doc. 11-8 at 7-8.
                                         12
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 13 of 25 PageID 1526




             However, Defendant claims counsel should have been
             more adamant in advising him to enter an open plea[].
             According to Defendant, counsel should have explicitly
             recommended or coaxed Defendant into entering an
             open plea due to the facts of the case and eyewitness
             evidence against him. Furthermore, Defendant alleges
             counsel misadvised him about the applicability of the
             justifiable use of deadly force defense. Defendant
             claims counsel failed to inform him an initial aggressor
             is precluded from asserting self-defense. The evidence
             presented at trial allegedly demonstrated Defendant
             did not exhaust every reasonable means to escape the
             danger. Therefore, the defense of justifiable use of
             deadly force was inapplicable, and, thus, his counsel
             should have advised him to enter an open plea. But for
             this alleged lack of advice, Defendant contends he
             would not have proceeded to trial and would have
             entered an open plea to second degree murder.

                   Where a defendant alleges ineffective assistance
             of counsel for failure to adequately convey a plea offer,
             the defendant must show a reasonable probability the
             end result of the criminal process would have been
             more favorable by reason of a plea to a lesser charge or
             a sentence of less prison time. Alcorn v. State, 121 So.
             3d 419, 430 (Fla. 2013). Specifically, to establish
             prejudice as required by Strickland,

                   the defendant must allege and prove a
                   reasonable probability, defined as a
                   probability sufficient to undermine
                   confidence in the outcome, that (1) he or
                   she would have accepted the offer had
                   counsel advised the defendant correctly,
                   (2) the prosecutor would not have
                   withdrawn the offer, (3) the court would
                   have accepted the offer, and (4) the
                   conviction or sentence, or both, under the
                   offer’s terms would have been less severe



                                        13
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 14 of 25 PageID 1527




                     than under the judgment and sentence
                     that in fact were imposed.

               Alcorn, 121 So. 3d at 430. Here, Defendant does not
               assert counsel never advised him of the State’s offer to
               enter an open plea to second degree murder. Instead,
               Defendant maintains counsel should have been more
               persuasive in advising Defendant to accept the offer
               based on the evidence against him. The Court finds the
               record, however, demonstrates counsel did thoroughly
               review the plea offer with Defendant and he made a
               knowing decision to reject the offer. On August 21,
               2013, the Court held a Nelson[ 6] hearing. (Ex. D.)[ 7]
               During the Court’s inquiry, Defendant, after being
               placed under oath, complained that counsel attempted
               to force him to accept a plea deal, an accusation that
               entirely contradicts his current claim. (Ex. D at 4-5.)
               In response to Defendant’s assertions, counsel
               explained [that] the State presented Defendant with
               an offer to plea[d] to second degree murder and in
               exchange the State would not indict Defendant on first
               degree murder. (Ex. D at 11.) Counsel stated she
               advised Defendant of every aspect of his case and
               provided him with all discovery. (Ex. D at 11-13.)
               According to counsel, Defendant made an informed
               decision not to accept the State’s offer and declined to
               plea[d] guilty to second degree murder. (Ex. D at 11.)

                      Defendant’s unwillingness to accept the State’s
               offer is further exemplified by Defendant’s subsequent
               offer to the State. Notably, on December 9, 2013, prior

       6  In Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973), the Fourth
 District Court of Appeal held that if an indigent defendant expresses a desire
 to discharge court-appointed counsel because of counsel’s ineffectiveness, the
 trial court must hold a hearing to determine whether there is reasonable cause
 to believe that the court-appointed counsel is not rendering effective assistance
 to the defendant.

       7   See Doc. 11-8 at 140-57.

                                         14
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 15 of 25 PageID 1528




               to jury selection, counsel advised the Court that
               Defendant conveyed a plea offer to the State. (Ex. E at
               13.)[ 8] Specifically, Defendant offered to plea[d] guilty
               to manslaughter in return for a fifteen-year term of
               incarceration, followed by ten years of probation. (Ex.
               E at 13.) The State acknowledged and rejected the
               offer. (Ex. E at 13.)

                     The record also refutes Defendant’s claim that
               counsel, in conveying the plea offer, failed to advise
               Defendant the justifiable use of deadly force defense
               was irrelevant. Here, Defendant contends this defense
               was inapplicable because there was evidence
               Defendant was the initial aggressor. On direct appeal,
               however, Defendant claimed the Court erred in giving
               the justifiable use of force instruction because there
               was no evidence Defendant was the initial
               aggressor.[ 9] (Ex. F at 19.)[ 10]

                      At trial, the jury was instructed on two theories
               of justifiable use of deadly force. (Ex. G at 4-5, 13-14.)
               Specifically, the instructions followed 776.012[,]
               Florida Statutes (2013), which is justifiable use of
               deadly force when a defendant is not the initial
               aggressor, and section 776.041, Florida Statutes,
               (2013), which is justifiable use of deadly force when
               defendant is the initial aggressor. (G at 13-14.)

                      As detailed in the Attorney General’s [Answer]
               Brief on direct appeal, counsel and the State presented
               conflicting evidence at trial regarding who was the
               initial aggressor. (Ex. H at 12.)[ 11] Counsel argued the
               victim was the initial aggressor, calling Artiesha

       8   See Doc. 11-8 at 162.

       9   See Docs. 11-4 through 11-6 (direct appeal briefs).

       10   See Doc. 11-9 at 119.

       11   See Doc. 11-5 at 18.
                                          15
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 16 of 25 PageID 1529




               Anderson (A.A.) [(Defendant’s sister)] as a witness,
               who testified she saw the victim holding Defendant by
               his neck. (Ex. E at 578-81.)[ 12] A.A. testified that when
               Defendant returned to the party, the victim and Alvin
               Morris rushed him and continued pushing him and
               calling [him] profane names and that is the point when
               she first heard shots. (Ex.[]E at 587-89.) Vanessa
               Anderson (V.A.) [(Defendant’s mother)] testified she
               was trying to prevent the other men from beating up
               Defendant. (Ex. E at 606.) [V.A.] stated that when she
               came outside, she observed Alvin Morris pushing and
               shoving Defendant. (Ex. E at 604.) [V.A.] said it was at
               that point that ‘all hell broke loose’ and she heard
               shots fired. (Ex. E at 605.) Finally, Defendant testified
               the victim grabbed him by the throat and was choking
               him because he did not want to talk to the victim. (Ex.
               E at 656.) Defendant stated his sister broke up the
               confrontation and he left the party. (Ex. E at 657-658.)
               When Defendant returned to the party, Alvin Morris
               met him at the gate and was pushing him, then, the
               victim threw down his cup and rushed toward
               defendant. (Ex. E at 658-60.) Defendant identified
               photos of the injuries he sustained from the victim and
               others that night. (Ex. E [at] 662-64.)

                     The State, on the other hand, presented
               evidence Defendant was the initial aggressor[.]
               Belinda Jones [(the victim’s fiancé)] testified
               Defendant bumped into the victim and the victim
               responded by pushing Defendant by the neck. (Ex. E
               at 304.) Ms. Jones testified Defendant threatened to
               kill everyone at the party. (Ex. E at 302-[]04.) Ms.
               Jones further testified, upon Defendant’s return to the
               party he pulled up in a vehicle very fast and tried to
               run toward the victim. (Ex. E at 307.) Ms. Jones stated
               others at the party tried to hold Defendant to prevent
               him from running up to the victim. (Ex. E at 306-07.)
               Alvin Morris testified that when Defendant returned


       12   See Tr. at 581.
                                          16
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 17 of 25 PageID 1530




             to the party and after observing the victim was still
             there, Defendant went to his car and grabbed a gun.
             (Ex. E at 340-41.) Mr. Morris testified that after
             retrieving the gun from the vehicle, Defendant walked
             straight to the victim and shot him twice. (Ex. E at
             342.) Herman Neeley testified that as Defendant left
             the party he threatened the victim. (Ex. E at 373.) Mr.
             Neeley stated that when Defendant returned to the
             party he grabbed a gun from his car, ran into the yard,
             and shot the victim. (Ex. E at 373-77.)

                   While Defendant’s claim on direct appeal is
             slightly different than that raised here, the First
             District Court of Appeal’s rejection of Defendant’s
             claim on direct appeal shows the evidence at trial
             warranted the instructions on justifiable use of deadly
             force and, in turn, proved the assertions of such a
             defense was supported by the evidence. As such[,]
             Defendant’s claim that counsel should have advised
             Defendant this defense was not applicable is wholly
             without merit.

                    Further, there is ample evidence Defendant
             understood the justifiable use of deadly force defense
             and specifically consented and agreed to counsel’s
             presentation of the defense. Indeed, prior to opening
             statements, Defendant explained to the Court he
             reviewed the statutes and elected to move forward
             with self-defense rather than the stand your ground
             defense. (Ex. E at 237.) The Court asked Defendant if
             he discussed this decision with counsel, to which
             Defendant responded, “yes . . . .” (Ex. E at 236.)
             Specifically, Defendant stated he wanted to proceed
             with [Florida Statutes] section 776.012 instruction,
             “because I was reading and it say[s] . . . you don’t have
             to retreat if you’re stopping the commission of a
             forcible felony . . . .” (Ex. E at 235-37.) Again, the Court
             asked Defendant if he wanted to proceed under section
             776.012 and if he agreed with that strategy, to which
             Defendant replied, “Yes Ma’[a]m[]. That is what I
             want.” (Ex. E at 246.)

                                         17
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 18 of 25 PageID 1531




                    The Court finds the record confirms counsel did
             adequately advise Defendant of plea opportunities,
             which Defendant rejected. Counsel advised Defendant
             of all aspects of his case, provided Defendant with
             discovery and he ultimately made the informed
             decision not to accept the State’s offer. Additionally,
             Defendant, under oath, accused his counsel of forcing
             him to enter a plea, the very thing he now alleges
             counsel failed to do. Furthermore, prior to trial,
             Defendant made an offer to the State to plea to
             manslaughter. This offer demonstrates Defendant,
             being fully aware of the evidence, was only willing to
             plea[d] to manslaughter and would not have accepted
             the offer of second degree murder. Finally, contrary to
             Defendant’s allegations, counsel never misadvised
             Defendant about the applicability of the justifiable use
             of deadly force defense. The defense was applicable to
             Defendant’s case and supported by the evidence
             counsel presented at trial; though, this defense was
             ultimately rejected by the jury. As such, the Court
             finds Defendant failed to satisfy the first prong of
             Alcorn and cannot show that but for counsel’s alleged
             misadvice, he would have accepted the State’s plea
             offer. Ground one is denied.

 Doc. 11-8 at 113-18 (footnotes omitted). The First DCA affirmed the

 postconviction court’s denial of relief without issuing a written opinion. See

 Doc. 11-11 at 2.

       To the extent that the appellate court decided the claim on the merits, 13

 the Court will address the claim in accordance with the deferential standard




       13In looking through the appellate court’s per curiam affirmance to the
 postconviction court’s “relevant rationale,” the Court presumes that the
 appellate court “adopted the same reasoning.” Wilson, 138 S. Ct. at 1192.
                                       18
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 19 of 25 PageID 1532




 for federal court review of state court adjudications. After a review of the record

 and the applicable law, the Court concludes that the state court’s adjudication

 of the claim was not contrary to clearly established federal law, did not involve

 an unreasonable application of clearly established federal law, and was not

 based on an unreasonable determination of the facts in light of the evidence

 presented in the state court proceedings. Thus, Anderson is not entitled to

 relief on the basis of this ineffectiveness claim.

       Nevertheless, even if the appellate court’s adjudication of the claim is

 not entitled to deference, the claim is without merit. A defendant has the right

 to effective assistance of counsel when considering whether to accept a plea

 offer. See Lafler, 566 U.S. 168 (addressing counsel’s performance in advising

 defendant to reject a plea offer and proceed to trial); Frye, 566 U.S. 134

 (addressing counsel’s failure to communicate to defendant the prosecutor’s

 written plea offer before it expired). In order to establish that a failure to

 adequately advise a defendant about a plea offer was prejudicial, a petitioner

 must demonstrate that (1) he “would have accepted the plea”; (2) “the

 prosecution   would    not   have   withdrawn        it   in   light   of   intervening

 circumstances”; (3) “the court would have accepted its terms”; and (4) “the

 conviction or sentence, or both, under the offer’s terms would have been less

 severe than under the judgment and sentence that in fact were imposed.”

 Lafler, 566 U.S. at 164; see Frye, 566 U.S. at 147; United States v. Smith, 983

                                         19
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 20 of 25 PageID 1533




 F.3d 1213, 1221-22 (11th Cir. 2020); Carmichael v. United States, 966 F.3d

 1250, 1259 (11th Cir. 2020).

       A chronology of relevant facts related to the issue follows. In August

 2013, Anderson asked the circuit court to remove his attorney (Melina

 Buncome) and replace her with another attorney from the Public Defender’s

 Office. See Doc. 11-1 at 54. At an August 21, 2013 Nelson hearing on the

 motion, Anderson, under oath, stated that Buncome advised him “to plead out”

 to second degree murder instead of “looking at [his] side of the story.” Id. at

 216-17, 225. With Anderson present at a side-bar conference, Buncome recalled

 what had transpired when she discussed the State’s plea offer with Anderson:

             Mr. Anderson has made several references to me
             wanting to make him plea. I did not, I have never
             encouraged him to plea. I said, look, the state attorney
             said – presented me with the option to Mr. Anderson
             that if he wanted to plea to a second degree murder
             they would not indict him, but he has to make that
             decision. I then went over to Mr. Anderson, I
             explained to him that what the State is saying is
             that if he wants to go ahead and plead to the
             Court on the second degree murder then they
             would not proceed to an indictment.[ 14] At that
             point he made the informed decision not to
             plea[d] and decided he wanted to go forward
             with this case.


       14 See Docs. 11-1 at 2 (state-court docket); 33, Information (charging
 Anderson with second degree murder and possession of a firearm by a
 convicted felon), filed June 7, 2013; 37, Indictment (charging Anderson with
 first degree murder and possession of a firearm by a convicted felon), filed July
 2, 2013.
                                        20
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 21 of 25 PageID 1534




                      Now, he indicated that I have not explained
               anything to him. We have gone over everything. I have
               gone over ever – in anticipating him saying that, I
               have had other colleagues go over, to be present while
               I have gone through every aspect of his case with him.
               He proceeds to – he thinks because I tell him what the
               facts are that I am not on his side. . . .

 Id. at 223-24 (emphasis added). The court found that Anderson had not

 presented facts sufficient to show that Buncome was ineffective, and therefore,

 denied Anderson’s request to remove her as his attorney. See id. at 228.

 Additionally, on December 9, 2013, prior to jury selection, Buncome advised

 the court that the State had rejected Anderson’s counteroffer to plead guilty to

 manslaughter in return for a fifteen-year term of incarceration followed by ten

 years of probation. See Doc. 11-8 at 162. The prosecutor acknowledged that he

 had received Anderson’s counteroffer at a final pretrial hearing, but rejected

 it. See id.

        Notably, Anderson minimized his guilt throughout the proceedings. The

 record reflects his desire to proceed to trial (to testify about his version of the

 facts that he opined amounted to self-defense) or enter a plea to manslaughter

 in exchange for a term of fifteen years of incarceration. At trial, the State

 presented eyewitness testimony that Anderson had provoked the victim and

 was the initial aggressor. Anderson testified that he defended himself when

 the victim rushed toward him, see Tr. 658-60, 691, and his mother and sister

 corroborated his version of the facts, see id. at 586-87, 609-11, which created a

                                         21
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 22 of 25 PageID 1535




 factual issue (related to whether the force Anderson used was justified) for the

 jury to decide. As such, the evidence at trial warranted jury instructions on

 self-defense and the justifiable use of deadly force. See id. at 833-36.

       There are strong indications in the record that Anderson was not willing

 to enter an open plea to second degree murder, especially during an early stage

 of the proceedings when discovery, including the depositions of eyewitnesses,

 was ongoing. See Doc. 11-1 at 218-20. Anderson’s assertion that he would have

 accepted an open plea to second degree murder is undermined by his testimony

 at the Nelson hearing as well as his counteroffer to enter a plea to

 manslaughter in exchange for a fifteen-year term of incarceration.

       Under the Lafler/Frye first prong, Anderson fails to show a reasonable

 probability that, but for counsel’s misadvice, he would have accepted the

 State’s open plea offer to second degree murder at a time when the facts

 detailing what had transpired that night were still unraveling. See Lafler, 566

 U.S. at 164; Frye, 566 U.S. at 147. His conclusory assertion that he would have

 accepted the State’s open plea offer to second degree murder, without more, is

 insufficient to satisfy the first prong of the prejudice test. Rosin v. United

 States, 786 F.3d 873, 879 (11th Cir. 2015) (stressing that the record evidence

 that the defendant “had absolutely no interest in” pleading guilty contradicted

 his later claim that he would have done so); see also Diaz v. United States, 930

 F.2d 832, 835 (11th Cir. 1991).

                                        22
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 23 of 25 PageID 1536




       Accordingly,   even   assuming     deficient   performance   by   counsel,

 Anderson’s ineffectiveness claim is without merit since he has not shown the

 required Lafler/Frye resulting prejudice. As such, he is not entitled to federal

 habeas relief.

                      VII. Certificate of Appealability
                      Pursuant to 28 U.S.C. § 2253(c)(1)

       If Anderson seeks issuance of a certificate of appealability, the

 undersigned opines that a certificate of appealability is not warranted. The

 Court should issue a certificate of appealability only if the petitioner makes “a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 2253(c)(2). To make this substantial showing, Anderson “must demonstrate

 that reasonable jurists would find the district court’s assessment of the

 constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274,

 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the

 issues presented were ‘adequate to deserve encouragement to proceed

 further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot

 v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

       Where a district court has rejected a petitioner’s constitutional claims on

 the merits, the petitioner must demonstrate that reasonable jurists would find

 the district court’s assessment of the constitutional claims debatable or wrong.

 See Slack, 529 U.S. at 484. However, when the district court has rejected a


                                        23
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 24 of 25 PageID 1537




 claim on procedural grounds, the petitioner must show that “jurists of reason

 would find it debatable whether the petition states a valid claim of the denial

 of a constitutional right and that jurists of reason would find it debatable

 whether the district court was correct in its procedural ruling.” Id. Upon

 consideration of the record as a whole, the Court will deny a certificate of

 appealability.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.    The Amended Petition (Doc. 4) is DENIED, and this action is

 DISMISSED WITH PREJUDICE.

       2.    The Clerk of the Court shall enter judgment denying the Amended

 Petition and dismissing this case with prejudice.

       3.    If Anderson appeals the denial of the Amended Petition, the Court

 denies a certificate of appealability. Because the Court has determined that a

 certificate of appealability is not warranted, the Clerk shall terminate from the

 pending motions report any motion to proceed on appeal as a pauper that may

 be filed in this case. Such termination shall serve as a denial of the motion.




                                        24
Case 3:18-cv-00648-MMH-JRK Document 21 Filed 07/20/21 Page 25 of 25 PageID 1538




         4.   The Clerk of the Court is directed to close this case and terminate

 any pending motions.

         DONE AND ORDERED at Jacksonville, Florida, this 19th day of July,

 2021.




 Jax-1 7/19
 c:
 Christopher Anderson, FDOC #148425
 Counsel of Record




                                        25
